FILE COPY


                                  M A N D A T E

TO THE COUNTY COURT AT LAW NO. 5 of NUECES COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 25th day of
November, 2014, the cause upon appeal to revise or reverse your judgment between



In the Interest of C.M.R., Minor Child



CAUSE NO. 13-14-00618-CV                                  (Tr.Ct.No. 2014-FAM-60148-5)

was determined; and therein our said Court made its order in these words:

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of jurisdiction. The Court

orders the appeal DISMISSED FOR WANT OF JURISDICTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant, although he is exempt

from payment due to his inability to pay costs.

       We further order this decision certified below for observance.


                                        

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 9th day of February, 2015.




                                              Dorian E. Ramirez, CLERK